Exhibit 10.2

 

 

 

LOAN AND SECURITY AGREEMENT

 

dated as of March 24, 2005

 

 

by and between

 

THE CIT GROUP/EQUIPMENT FINANCING, INC.,

as Lender

 

and

 

K-SEA OPERATING PARTNERSHIP L.P.,

as Borrower

 

 

 

--------------------------------------------------------------------------------


 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of March 24, 2005,
by and between THE CIT GROUP/EQUIPMENT FINANCING, INC., a Delaware corporation,
as lender (“Lender”), and K-SEA OPERATING PARTNERSHIP L.P., a Delaware limited
partnership, as borrower, with a principal place of business at 3245 Richmond
Terrace, Staten Island, New York 10303 (“Borrower”).  In consideration of the
mutual agreements contained herein, the parties hereto agree as follows:

 

RECITALS

 

A.                                   Borrower desires to borrow and Lender has
agreed to lend up to Eleven Million Seven Hundred Thousand and No Hundredths
United States Dollars (US$11,700,000.00) (the “Loan”) to enable Borrower to
refinance its acquisition of the Vessels identified on Schedule I, attached
hereto.

 

B.                                     Lender has agreed to make the Loan to
Borrower pursuant to the provisions of this Loan Agreement.

 

C.                                     Borrower desires (i) to provide for the
issuance by Borrower to Lender of a promissory note (the “Note”) evidencing the
Loan to be made by Lender to Borrower as herein provided; and (ii) to provide
for the assignment, mortgage and pledge by Borrower to Lender, among other
things, of all Borrower’s right, title and interest in and to the Vessels, any
charters and insurance thereon and all payments and other amounts received
hereunder or thereunder in accordance with the terms hereof, as security for
Borrower’s obligations to Lender.

 

D.                                    Lender has entered into this Agreement in
reliance upon the undertakings of Borrower and other parties as set forth in
this Agreement and in the other Loan Documents.

 

E.                                      All things have been done to make the
Note, when executed and delivered by Borrower hereunder, the legal, valid and
binding obligation of Borrower.

 

Section 1.                                          Definitions.

 

1.1                                 Defined Terms.  As used in this Agreement,
the following terms shall have the following defined meanings (such terms to be
equally applicable to both singular and plural forms of the terms defined),
unless the context otherwise requires:

 

“Affiliate” of any specified Person shall mean any other Person which, directly
or indirectly, Controls, is Controlled by, or is under common Control with, such
Person.

 

“Agreement”, “hereof”, “hereto”, “hereunder” and words of similar import shall
mean this Loan and Security Agreement, as the same may from time to time be
amended, modified or supplemented.

 

“Applicable Interest Rate” shall mean, with respect to the Loan, a fixed rate of
6.25% per annum.

 

--------------------------------------------------------------------------------


 

“Applicable Law” shall mean all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.

 

“Appraisal” shall mean any appraisal, either physical or desktop or both as
determined by Lender, of the Vessels or any of them conducted from time to time
by or at the request of Lender pursuant to the terms of this Agreement and shall
also include the appraisal of the Vessels performed on or about the date hereof
by Lender, or at Lender’s direction, by an appraiser appointed by Lender and
paid for by Borrower.

 

“Assignments” shall mean, collectively, the Earnings Assignments and the
Assignments of Insurances.

 

“Assignments of Insurances” shall mean the first priority assignment of
insurances respecting the Vessels granted by Borrower in favor of Lender.

 

“Borrower” as defined in the introductory paragraphs of this Agreement.

 

“Business Day” shall mean a day other than a Saturday, Sunday or legal holiday
under the laws of the State of New York.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of
ownership interests representing more than 50% of the general partnership
interest in K-Sea or more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding ownership interests of Borrower or any
Subsidiary, or (b) for the period of twelve (12) consecutive calendar months, a
majority of the board of Borrower or any Subsidiary shall no longer be composed
of individuals (i) who were members of said board on the first day of such
period, (ii) whose election or nomination to said board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said board, or (iii) whose
election or nomination to said board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of said board.  The addition of independent
directors (and the subsequent replacement of such independent directors) to the
board of K-Sea upon and following its public offering shall not constitute a
“Change in Control” for this purpose.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement, including, without limitation, any change in any
statutory, regulatory or institutional reserve requirement,

 

2

--------------------------------------------------------------------------------


 

including, but not limited to, the Statutory Reserve Rate, or (c) compliance by
Lender (or, for purposes of Section 2.8(b) hereof, by any lending office of
Lender or by Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Charter” shall mean the charter between Borrower and Charterer, dated May 10,
2004, as amended and supplemented from time to time.

 

“Charterer” shall mean Westport Petroleum, Inc., and its successors and assigns.

 

“Closing” shall mean the time when the conditions precedent to closing set forth
in Section 3 hereof, the exchange of relevant documents, the Lender’s making of
the Loan and the Borrower’s issuance of the Note have all been completed.

 

“Closing Date” shall mean the date on which Lender shall actually make the Loan
to Borrower and on which Borrower will issue the Note.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean the Vessels and the Proceeds thereof, all insurance with
respect to the Vessels, the earnings of the Vessels, including all hire
payments, freights and subfreights due with respect thereto, the charters
(including, without limitation, the Charter), including all hire, additional
hire payments and all supplemental hire payments, Stipulated Casualty Prepayment
Amounts (as defined herein), payments and other amounts payable from time to
time thereunder and the Proceeds thereof, and all future charters or
subcharters, including all hire payments and Proceeds of the foregoing and all
amounts payable thereunder, as more specifically described herein and in the
Mortgage and Assignments granted by Borrower to Lender.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” shall mean any event that with notice, lapse of time, and/or any
further condition, event of act would constitute an Event of Default.

 

“Distributions” shall mean, with respect to any Person (i) cash distributions or
any other distributions on, or in respect of, any ownership interest or any
membership or partnership interest of such Person, and (ii) any and all funds,
cash or other payments made in respect of the redemption, repurchase or
acquisition of such interest.

 

“Earnings Assignments” shall mean the first priority assignments of charter
hire, freight and earnings with respect to the Vessels granted by the Borrower
in favor of Lender, in form and substance satisfactory to Lender and its
counsel.

 

“Environmental Action” shall mean any administrative, regulatory or judicial
action, suit, demand, demand letter, claim, notice of non-compliance or
violation, notice of liability or

 

3

--------------------------------------------------------------------------------


 

potential liability, investigation, proceeding, consent order or consent
agreement arising under any Environmental Law or Environmental Permit relating
to Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment in connection with or arising from exposure to
or the actual or potential release of Hazardous Materials, including (a) by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages, and (b) by any Governmental Authority or any third
party for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

 

“Environmental Event” shall mean (i) an environmental event that has occurred or
any environmental condition that is discovered in, on, beneath, from or
involving any of the Vessels (including the presence, emission or release of
Hazardous Materials or the violation of any applicable Environmental Law) for
which a remediation or reporting could reasonably be required under applicable
Environmental Law, or (ii) notification received by Borrower or any charterer of
a Vessel that such charterer, Borrower, or any Vessel is the subject of an
Environmental Action relating to such Vessel that could reasonably be expected
to result in any ordered remediation or corrective action or other material
liability under applicable Environmental Law.

 

“Environmental Law” shall mean any and all applicable international, foreign,
federal, state, regional and local Laws (as well as obligations, duties and
requirements relating thereto under common law) relating to:  (a) emissions,
discharges, spills, releases or threatened releases of pollutants, contaminants,
Hazardous Materials, materials containing Hazardous Materials, or hazardous or
toxic materials or wastes into ambient air, surface water (including, without
limitation, all inland and ocean waters), groundwater, watercourses, publicly or
privately-owned treatment works, drains, sewer systems, wetlands, septic systems
or onto land; (b) the use, treatment, storage, disposal, handling,
manufacturing, transportation, or shipment of Hazardous Materials, materials
containing Hazardous Materials or hazardous and/or toxic wastes, materials,
products or by-products (or of equipment or apparatus containing Hazardous
Materials); or (c) pollution or the protection of human health, safety or the
environment from exposure to or injury or damage caused by Hazardous Materials. 
Without limitation, “Environmental Law” includes CERCLA and OPA 90 and IMO 13(g)
(when and if the latter comes into effect).

 

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of

 

4

--------------------------------------------------------------------------------


 

ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” as defined in Section 7 hereof.

 

“Event of Loss” shall mean, with respect to any Vessel, the actual or
constructive loss or the disappearance of such Vessel or the loss of use
thereof, due to theft, destruction, damage beyond repair or damage from any
reason whatsoever, to an extent which makes repair uneconomical, or rendition
thereof unfit for normal use, or the condemnation, confiscation or seizure of,
or requisition of title to or use of, such Vessel by any governmental authority
or any other Person, whether or not acting under color of governmental
authority.

 

“Financial Officer” shall mean the chief financial officer, principal accounting
officer, treasurer or controller of Borrower or K-Sea.

 

“Financial Statements” shall mean the balance sheets and statements of income
and cash flows of K-Sea and its consolidated Affiliates, including, without
limitation, Borrower, as required from time to time to be provided to Lender
under this Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as may be determined by the Financial Accounting Standards Board.

 

“Government Approval” shall mean an authorization, consent, non-action,
approval, license or exemption of, registration or filing with, or report to,
any governmental or quasi-governmental department, agency, body or other unit.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the

 

5

--------------------------------------------------------------------------------


 

purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include any endorsement
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” shall mean (a) hazardous materials, hazardous wastes, and
hazardous substances as those or similar terms are defined under any
Environmental Laws, including, but not limited to, the following:  the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801 et seq., as amended from
time to time, the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901
et seq., as amended from time to time, CERCLA, the Clean Water Act, 33 U.S.C.
Section 1251 et seq., as amended from time to time, the Clean Air Act, 42 U.S.C.
Section 7401 et seq., as amended from time to time, and/or the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq., as amended from time to time, OPA
90; (b) petroleum and petroleum products, including crude oil and any fractions
thereof; (c) natural gas, synthetic gas, and any mixtures thereof; (d) asbestos
and/or any material which contains any hydrated mineral silicate, including, but
not limited to, chrysolite, amosite, crocidolite, tremolite, anthophylite and/or
actinolite, whether friable or non-friable; (e) polychlorinated biphenyls
(“PCBs”), or PCB-containing materials or fluids; (f) radon; (g) any other
hazardous radioactive, toxic or noxious substance, material, pollutant, or
solid, liquid or gaseous waste; and (h) any hazardous substance that, whether by
its nature or its use, is subject to regulation under any Environmental Law or
with respect to which any international, federal, state or local Environmental
Law or governmental agency requires environmental investigation, monitoring or
remediation.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement (excluding
fuel surcharge) or other interest or currency exchange rate or commodity price
hedging arrangement.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all operating lease obligations of such Person, (j) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (k) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances; provided,
however, that “Indebtedness” shall not include (x) Secured

 

6

--------------------------------------------------------------------------------


 

Nonrecourse Obligations and (y) nonrecourse obligations incurred in connection
with leveraged lease transactions as determined in accordance with GAAP.

 

“Installment Payment Date” shall mean, with respect to the Note, each of the
thirty-six (36) consecutive monthly dates, commencing on April     , 2005, on
which an installment of principal and interest is due on the Note.

 

“Interest Period” shall mean each one-month period which ends on the last day of
the calendar month preceding the next Installment Payment Date; the first
Interest Period shall begin on the Closing Date and end on the last day of the
calendar month preceding the first Installment Payment Date.

 

“K-Sea” shall mean K-Sea Transportation Partners L.P.

 

“Late Charge Rate” shall mean a rate per annum equal to eighteen percent (18%).

 

“Lender” as defined in the introductory paragraphs of this Agreement.

 

“Liens” shall mean, with respect to any asset, any interest in property securing
an obligation owed to, or a claim by any person other than the owner of the
property, whether such interest shall be based on common law, maritime law,
statute, contract or conveyance and including, but not limited to, the security
interest lien arising from any pledge, mortgage, chattel mortgage, charge,
encumbrance, conditional sale or trust receipt, or from a charter, consignment
or bailment for security purposes and any tax lien, mechanic’s lien,
materialman’s lien, workman’s lien, repairman’s lien, any financing statement or
other similar charge or encumbrance.

 

“Loan” shall mean the loan to be made by Lender pursuant to this Agreement.

 

“Loan Accounts” shall mean one or more loan accounts maintained by Lender for
Borrower in the ordinary course of business, including, without limitation, any
loan account in respect of the Loan, and each, a “Loan Account.”

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignments, any other consents given with respect to any of the
foregoing, and any other documents required by counsel to Lender.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Collateral, (b) the property, business, operations, financial condition,
liabilities or capitalization of K-Sea and its consolidated Affiliates,
including, without limitation, Borrower, taken as a whole, (c) the ability of
Borrower to perform any of its obligations under this Agreement (including the
timely payment of all amounts due hereunder), (d) the rights of or benefits
available to Lender under this Agreement, or (e) the validity or enforceability
of this Agreement.

 

“Mortgage” shall mean the first preferred mortgage to be granted by Borrower and
in favor of Lender in form and substance satisfactory to Lender and its counsel
over the whole of the Vessels to secure the Obligations, as the same may be
amended, modified or supplemented from time to time.

 

7

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note” shall mean the promissory note of Borrower, substantially in the form of
Exhibit A attached hereto, evidencing the Loan, as described in Section 2.2
hereof.

 

“Note Term” as defined in Section 2.2 hereof.

 

“Obligations” shall mean (i) the aggregate unpaid principal amount of, and
accrued interest on, the Note; and (ii) all other obligations and liabilities of
Borrower now existing or hereafter incurred, arising out of under, or in
connection with this Agreement, the Note, or any of the other Loan Documents.

 

“OPA 90” shall mean the Oil Pollution Act of 1990, P.L. 101-380, 104 Stat. 484
et seq., as amended from time to time.

 

“Orderly Liquidation Value” shall mean, with respect to any Vessel, the net
proceeds anticipated at a sale other than a forced sale upon foreclosure, as
determined by Lender or by independent appraisers appointed by Lender, at
Borrower’s expense.

 

“Organizational Document” shall mean, as the case may be, the articles of
incorporation, by-laws, partnership agreement, articles of organization or other
instrument creating or governing the operations, rights and obligations of the
owners of an enterprise.

 

“Participant” shall mean any assignee or participant who has purchased a
participating interest in the Loan Documents as contemplated by Section 9.16
hereof.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Liens” as to any Vessel shall have the meaning assigned to it in the
Mortgage.

 

“Person” shall mean an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Premium” shall mean, except as provided in Sections 2.4(a) and (b),
with respect to the permitted or required prepayment of the Note hereunder, two
percent (2%) of the outstanding principal amount of the Loan after the
first(1st) anniversary date of the Agreement, but before the second(2nd)
anniversary date, and one percent (1%) thereafter.

 

8

--------------------------------------------------------------------------------


 

“Proceeds” shall have the meaning assigned to it in the UCC and, in any event,
shall include, but not be limited to (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to Borrower from time to time with
respect to any of the Vessels or other Collateral; (ii) any and all payments (in
any form whatsoever) made or due and payable to Borrower from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all and any part of the Vessels by any governmental body,
authority, bureau or agency of an other Person (whether or not acting under
color of governmental authority); and (iii) accounts arising out of any charter
or chattel paper evidencing, any lease or charter of, any and all other rents,
hire or profits or other amounts from time to time paid or payable in connection
with, any of the Vessels.  In no event shall the term be construed more narrowly
than the meaning set forth in the Assignments and the Mortgage.

 

“Prohibited Jurisdiction” shall mean any country or jurisdiction, from time to
time, (a) that is subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by the Office
of Foreign Assets Control of the United States Treasury Department, or (b) in
which, or for which, Lender is otherwise prohibited or restricted, under laws,
regulations, sanctions or restrictions applicable to it or its business, from
extending credit, transferring property or assets, engaging in or facilitating
trade or other economic activity, or otherwise doing business.

 

“Prohibited Person” shall mean any Person appearing on the Specially Designated
Nationals List compiled and disseminated by the Office of Foreign Assets Control
of the United States Treasury Department, as the same may be amended from time
to time.

 

“Secured Nonrecourse Obligations” shall mean (i) secured obligations of Borrower
taken on a consolidated basis where recourse of the payee of such obligations is
expressly limited to an assigned lease or loan receivable and the property
related thereto, (ii) debt of Single Transaction Subsidiaries, or
(iii) liabilities of Borrower taken on a consolidated basis to any manufacturer
of leased equipment where such liabilities are payable solely out of revenues
derived from the leasing or sale of such equipment; excluding, however,
nonrecourse obligations incurred in connection with leveraged lease transactions
as determined in accordance with GAAP.

 

“Single Transaction Subsidiary” shall mean any Subsidiary whose assets consist
solely of financing transactions and the proceeds thereof with one or more
obligors where the obligations of such Subsidiary are not guaranteed by Borrower
or any other Subsidiary and for which neither Borrower nor such other Subsidiary
is liable.

 

“Storage Agreement” shall mean that certain Storage and Throughput Agreement,
dated February 1, 2003, between KeySpan - Ravenswood Services Corp. and
Borrower, as successor in interest to K-Sea Transportation Corp., for use of the
LEMON CREEK.

 

“Subordinated Indebtedness” shall mean all Indebtedness which is subordinated to
the Obligations by its terms or pursuant to a subordination agreement, in each
case, reasonably acceptable to Lender.

 

9

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to any Person (the “Parent”) at any date,
any other Person the accounts of which would be consolidated with those of the
Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, Controlled or held by the Parent, or (b) the
financial statements of which shall be (or should be) consolidated with the
financial statements of such Person in accordance with GAAP.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
any applicable jurisdiction.

 

“Vessel” shall mean each of the Vessels identified on Schedule I hereto together
with all of its machinery, anchors, cables, chains, rigging, tackle, fittings,
tools, pumps, pumping equipment, gear, apparel, furniture, appliances,
equipment, spare and replacement parts and all other appurtenances thereunto
appertaining or belonging, whether now owned or hereafter acquired by Borrower
and whether on board or not, and also any and all additions, improvements and
replacements made in or to such Vessel or any part thereof or in or to any
equipment and appurtenances thereunder appertaining or belonging.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2                                 Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP
consistently applied.

 

Section 2.                                          Amount and Terms of Loan.

 

2.1                                 Commitment.  Subject to the terms and
conditions of this Agreement, on the Closing Date, Lender agrees to make a
single Loan to Borrower in an aggregate amount not to exceed ELEVEN MILLION
SEVEN HUNDRED THOUSAND AND NO HUNDREDTHS UNITED STATES DOLLARS
(US$11,700,000.00).

 

2.2                                 The Note.  The Loan shall be evidenced by a
Note.  The Note shall (A) be dated the date on which the Loan is made; (B) be
for a term (the “Note Term”) of thirty-six (36) months; (C) be payable in
thirty-six (36) equal consecutive monthly installments of principal each in the
amount of Sixty-Nine Thousand Five Hundred Seventy-Eight and No Hundredths
United States Dollars (US$69,578.00) and interest at the Applicable Interest
Rate, and, in addition thereto, a balloon payment of all remaining principal
outstanding also due on the thirty-sixth (36th) Installment Payment Date, plus
all accrued and unpaid interest; and (D) shall bear interest from the date
thereof on the unpaid principal thereof at the Applicable Interest Rate at all
times during which any amounts are outstanding under the Note.

 

2.3                                 Late Charges.  Any amount not paid when due
under the Note shall, to the extent permitted by applicable law, bear late
charges thereon, calculated at the Late Charge Rate, from the due date thereof
until such amount shall be received by Lender in full.

 

10

--------------------------------------------------------------------------------


 

2.4                                 Prepayment.

 

(a)                                  In the event that any Vessel shall suffer
an Event of Loss, the Borrower shall make a prepayment in the amount equal to
(x) the percentage set forth on Schedule I opposite the name of the relevant
Vessel multiplied by (y) the then outstanding principal amount of the Note,
together with accrued interest thereon and all other amounts owing under or with
respect to this Agreement and the other Loan Documents and the Prepayment
Premium, on the earlier of (i) the next Installment Payment Date immediately
following the receipt of insurance proceeds paid on account of such Event of
Loss and (ii) the third (3rd) monthly Installment Payment Date following the
date of an actual total loss or the date of declaration of a constructive total
loss, as the case may be; provided, however, that if (i) such Event of Loss
occurs before the second (2nd) anniversary date of this Agreement and Borrower
has not exercised its one-time right of prepayment set forth in the second
sentence of Section 2.4(b) hereof, the Prepayment Premium shall not apply to
Four Million and No Hundredths United States Dollars (US$4,000,000.00) of the
principal amount being prepaid pursuant to this Section 2.4(a) and, provided,
further, that all scheduled installments of principal together with accrued
interest thereon shall be paid in accordance with the terms of the Note through
the date of prepayment in accordance with this Section 2.4(a).  Failure by
Borrower to make the prepayment required by this Section 2.4(a) on the date so
determined shall constitute an Event of Default.

 

(b)                                 After the first (1st) anniversary date of
this Agreement and provided, that no Default or Event of Default shall have
occurred and be continuing and, provided, further, that Borrower shall have
provided Lender thirty (30) days’ prior written notice to Lender thereof,
Borrower may prepay the Note in whole or in part on any Installment Payment
Date, plus accrued interest thereon and if the Note is to be paid in full, any
other amounts owing on the Note; provided, that such whole or partial prepayment
is made together with a Prepayment Premium.  Notwithstanding anything in the
foregoing sentence to the contrary, at any time during the Note Term, upon
thirty (30) days’ prior written notice to Lender thereof, Borrower may make a
one-time prepayment not to exceed Four Million and No Hundredths United States
Dollars (US$4,000,000.00) on any Installment Payment Date, without a Prepayment
Premium, which amount shall be deducted from the balloon principal payment due
on the thirty-sixth (36th) Installment Payment Date.  No prepayment made
pursuant to the foregoing sentence will result in a recalculation of the amount
of the thirty-six (36) regular installments due under the Note (although the
portion thereof credited to principal may increase as a result of such
prepayment).

 

(c)                                  In the event that any annual Appraisal
determines an Orderly Liquidation Value of less than the principal then
outstanding on the Loan, then Lender may, at its sole election, (1) require
partial prepayment to restore the Loan to the Collateral value to 100% (based on
the Orderly Liquidation Value), (2) demand full prepayment of the Loan, (3)
require additional Collateral acceptable to Lender in its sole discretion, or
(4) adjust upward the remaining principal payments to amortize the difference
over the remaining life of the Loan.  Borrower shall also pay the Prepayment
Premium on any partial or full prepayment pursuant to this Section 2.4(c).

 

(d)                                 Except as expressly provided in the
foregoing paragraphs (a) and (b) hereof, Borrower shall not be permitted to make
any other prepayments on the Note.

 

11

--------------------------------------------------------------------------------


 

2.5                                 Use of Proceeds.  All the proceeds of the
Loan shall be applied by Borrower to refinance its acquisition of the Vessels.

 

2.6                                 Application of Payments.  All amounts
received by Lender with respect to any of the Collateral shall be applied as
follows:

 

(a)                                  Note Payments Received During the Note
Term.  So long as no (x) Default with respect to any payments due hereunder or
under any other Obligation or (y) Event of Default shall have occurred and be
continuing, each payment of an installment under any Note received by Lender
during the Note Term shall be applied first, to any costs, expenses, fees or
other amounts due under this Agreement or under the other Loan Documents not
constituting principal and interest due under the Note, second, to late charges
due under such Note, third, to interest due under the Note and fourth, to the
payment in full of principal and all other Obligations which are then due and
payable.

 

(b)                                 Casualty Payments.  So long as no
(x) Default with respect to the payments due hereunder or under any other
Obligation or (y) Event of Default shall have occurred and be continuing, any
amounts received by Lender as a result of an Event of Loss with respect to any
Vessel (including, without limitation, any payment of prepayment amounts under
Section 2.4(a) or insurance or condemnation proceeds) shall be applied first to
the prepayment amounts required to be paid by Section 2.4 hereof, second, to the
payment in full of all other Obligations which are then due and payable, and
third, the balance, if any, after payment of the foregoing amounts shall be paid
by Lender to Borrower.

 

(c)                                  Other Amounts.  So long as no (x) Default
with respect to any payments due hereunder or under any other Obligation or
(y) Event of Default shall have occurred and be continuing, all Proceeds from
time to time received by Lender shall be applied first, to any costs, expenses,
fees or other amounts due under this Agreement and the other Loan Documents not
constituting principal and interest due under the Note, second, to late charges
due under the Note, third, to interest due under the Note, fourth, to principal
installments due under the Note, fifth to the payment in full and all other
Obligations which are then due and payable and sixth, if provision as to the
application of such amounts is made in this Agreement or any other Loan
Document, Lender shall, in its sole discretion, either apply such payment to the
purpose for which it was made or pay it to Borrower which shall so apply it,
seventh, if due to Borrower, Lender shall pay such amounts to Borrower.

 

(d)                                 Application After Default or Event of
Default.  All payments received and amounts realized by Lender after a Default
or Event of Default shall have occurred and be continuing, but prior to any
declaration by Lender that any charter is in default or any acceleration of the
Note which funds would, but for the provisions of the Earnings Assignments be
paid to Borrower, shall be held by Lender as part of the Collateral until such
time as no Defaults or Events of Default shall be continuing hereunder (at which
time such funds shall be paid to Borrower) or until such funds are applied
pursuant to Section 8 hereof.

 

(e)                                  Application After Declaration.  After an
Event of Default shall have occurred and be continuing and after Lender has
either (x) as assignee from Borrower of any charter of the Vessels, declared
such charter to be in default or terminated in accordance with the

 

12

--------------------------------------------------------------------------------


 

terms thereof, or (y) declared the Note to be due and payable pursuant to
Section 8 hereof, or done both (x) and (y), all payments received and amounts
realized by Lender, as well as all payments or amounts then held by Lender as
part of the Collateral, shall be applied against the Obligations in such order
and such manner as Lender, in its sole discretion, may determine and as
otherwise provided in the other Loan Documents and the documents evidencing the
other Obligations, and the balance, if any, shall be paid by Lender to Borrower.

 

2.7                                 Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, Lender; or

 

(ii)                                  impose on Lender any other condition
affecting this Agreement or the Loan made by Lender;

 

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining the Loan (or of maintaining its obligation to make the
Loan) or to reduce the amount of any sum received or receivable by Lender
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to Lender such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered.  In the alternative, Lender may
debit Borrower’s Loan Account in the amount of such additional costs.

 

(b)                                 If Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of Lender’s holding
company, if any, as a consequence of this Agreement or the Loan made by Lender,
to a level below that which Lender or Lender’s holding company could have
achieved but for such Change in Law (taking into consideration Lender’s policies
and the policies of Lender’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to Lender such additional amount or
amounts as will compensate Lender or Lender’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of Lender calculating and
setting forth the amount or amounts necessary to compensate Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to Borrower and shall be conclusive absent
manifest error.  Borrower shall pay Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided, that Borrower shall
not be required to compensate Lender pursuant to this Section for any increased
costs or reductions incurred more than nine months prior to the date that Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of Lender’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof.

 

13

--------------------------------------------------------------------------------


 

Section 3.                                          Conditions of Borrowing.

 

3.1                                 Conditions of the Loan.  Lender shall not be
required to make the Loan hereunder unless on the Closing Date of the Loan:

 

(a)                                  Prior Loans.  Lender shall have received
payment in full of all other amounts due and payable and all other Obligations
due under (i) that certain Loan and Security Agreement, dated as of January 29,
2004, between Borrower and Lender (as amended from time to time, the “Prior Term
Loan Agreement”), and (ii) that certain Participation and Loan and Security
Agreement, dated January 14, 2004, among Borrower, Lender and KeyBank N.A. (as
amended from time to time, the “Revolver Agreement”).

 

(b)                                 Certificate of Incumbency of Borrower. 
Lender shall have received a certificate of incumbency of the Borrower, signed
by the Secretary (or other authorized officer) thereof, which certificate shall
certify the names of each of the officers authorized to execute any of the Loan
Documents to which it is a party or any other related document on behalf of
each, together with specimen signatures of such officers, and Lender may
conclusively rely on such certificate until receipt of a further certificate of
an authorized officer of Borrower, as the case may be, canceling or amending the
prior certificate and submitting the signatures of the officers named in such
further certificate.

 

(c)                                  Certificate of Good Standing.  Lender shall
have received a certificate of good standing for the Borrower issued by the
Secretary of State of Delaware dated within thirty (30) days of the Closing
Date.

 

(d)                                 Resolutions.  Lender shall have received a
certified copy of all company proceedings of the Borrower evidencing that all
action required to be taken in connection with the authorization, execution,
delivery and performance of this Agreement, the Note, the Mortgage, each
Assignment and the transactions contemplated hereby and thereby has been duly
taken.

 

(e)                                  Opinion of Counsel.  Lender shall have
received the written opinion addressed to it of counsel for Borrower (covering,
among other things, matters contained in Section 4) satisfactory in form and
substance to Lender and its counsel confirming that the requirements of
Section 4.9 hereof have been met.

 

(f)                                    Documents.  Each of the Note, the
Mortgage, the Assignments and the other Loan Documents shall be in form and
substance satisfactory to Lender and its legal counsel and shall have been duly
executed and delivered to Lender by the parties thereto and acknowledgements and
consents to assignments, in form and substance satisfactory to Lender, from
Charterer shall have been duly authorized and executed and delivered to Lender.

 

(g)                                 Discharge of Any Existing Liens.  Lender
shall be satisfied that the Vessels are then free and clear of all Liens other
than Permitted Liens.

 

(h)                                 Insurance.  Lender shall have received
evidence in form and amount satisfactory to it that the Vessels securing the
Loan are insured in accordance with the provisions of this Agreement and the
Mortgage and that Lender is named loss payee on all such insurances.

 

14

--------------------------------------------------------------------------------


 

(i)                                     Mortgage and Security Interest.  All
filings including all applicable UCC-1 filings pursuant to the UCC, recordings
and other actions deemed necessary or desirable by Lender in order to establish,
protect, preserve and perfect (i) the Mortgage as first preferred fleet mortgage
on the whole of the Vessels, and (ii) Lender’s lien on and security interest in
all other Collateral related to the Vessels as a valid perfected first priority
security interest shall have been duly effected, including, without limitation,
the filing of financing statements and the filing and recordation of the
Mortgage and all other actions required to perfect Lender’s security interest in
the Collateral, all in form and substance satisfactory to Lender, and all fees,
taxes and other charges relating to such filings and recordings shall have been
paid by Borrower.

 

(j)                                     Representations.  (i)  The
representations and warranties contained in this Agreement, the Mortgage, the
Assignments and in all other Loan Documents and other documents executed and
delivered to Lender in connection herewith shall be true and correct in all
respects on and as of the date of the making of the Loan with the same effect as
if made on and as of such date; (ii) no Default or Event of Default shall be in
existence on the date of the making of the Loan or shall occur as a result of
the Loan; and (iii) no event of default shall have occurred and be continuing
under any charter of any Vessel on the date of the making of the Loan; and
(iv) the acceptance by Borrower of the Loan shall constitute a representation by
Borrower that the statements contained in clauses (i), (ii) and (iii) above are
true and correct at Closing.

 

(k)                                  No Material Adverse Change.  In the sole
judgment of Lender, there shall have been no material adverse change in the
financial condition, business or operations of K-Sea Transportation, LLC and its
consolidated Subsidiaries portrayed in the June 30, 2003 Financial Statements,
reported on by PriceWaterhouseCoopers.  Lender shall have received unaudited
Financial Statements for the three months ended December 31, 2004, which
statements must confirm the preliminary figures previously presented by Borrower
to Lender.

 

(l)                                     Other Documents and Information.  Lender
shall have received from the Borrower in form and substance satisfactory to
Lender, such other documents and information as Lender shall reasonably request.

 

(m)                               Proof of Ownership.  With respect to each
Vessel, Lender shall have received and found to be satisfactory a Certificate of
Ownership, Abstract of Title or other evidence acceptable to Lender as to such
Vessel confirming that such Vessel is owned by Borrower free of all recorded
Liens as of the Closing Date.

 

(n)                                 Legal Matters.  All legal matters with
respect to and all legal documents executed in connection with the transactions
contemplated by this Agreement shall be satisfactory to counsel for Lender.

 

(o)                                 Appraisals.  Lender shall have received and
found to be satisfactory or agreed to defer (subject to Section 5.1(b) hereof)
the Appraisal of each Vessel conducted by an appraiser satisfactory to Lender,
which appraiser shall be commissioned by Lender and paid for by Borrower.

 

15

--------------------------------------------------------------------------------


 

(p)                                 Charter and Contracts.  Lender shall have
received copies of all charters and other contracts for use or employment of the
Vessels, including, without limitation, the Charter and the Storage Agreement,
and confirmed to its satisfaction that all such contracts are in full force and
effect and with no disputes having taken place and on terms consistent with this
Agreement and the other Loan Documents.

 

(q)                                 No Event of Loss.  No Event of Loss shall
have occurred with respect to any Vessel.

 

Section 4.                                          Representations and
Warranties.  In order to induce Lender to enter into this Agreement and to make
the Loan, Borrower represents and warrants to Lender that:

 

4.1                                 Organization.  The Borrower is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has not engaged in any other business than the
purchase, mortgaging, ownership, managing, operation and chartering of the
Vessels and has the necessary right, power and authority to own the Vessels and
its other assets and to transact the business in which it is engaged, and is
duly qualified to do business in each jurisdiction where such qualification is
legally required and in each jurisdiction where the failure to qualify would
affect the enforceability of the Loan Documents or otherwise adversely affect
the Collateral or Borrower’s ability to perform its obligations under any of the
Loan Documents.

 

4.2                                 Power and Authority.  Borrower has full
power, authority and legal right to execute and deliver this Agreement, the
Note, the Mortgage, the Assignments and any other Loan Documents executed and
delivered from time to time by Borrower, and to perform its obligations
hereunder and thereunder, to borrow hereunder and to grant the security
interests created by this Agreement, the Mortgage and the Assignments.

 

4.3                                 Consents and Permits.  No consent of any
other Person (including any stockholders, trustees or holders of indebtedness),
and no consent, license, approval or authorization of, exemption by, or
registration or declaration with, any governmental body, authority, bureau or
agency is required in connection with the execution, delivery or performance by
Borrower of this Agreement, the Note, the Mortgage or the Assignments.

 

4.4                                 No Legal Bar.  The execution, delivery of
performance by Borrower of this Agreement, the Note, the Mortgage or the
Assignments do not and will not violate any provision of any applicable law or
regulation or of any judgment, award, order, writ or decree of any court or
governmental instrumentality, will not violate any provision of the limited
partnership agreement or other Organizational Document of the Borrower and will
not violate any provision of or cause a default under any mortgage, indenture,
contract, agreement or other undertaking to which the Borrower is a party or
which purports to be binding upon the Borrower or upon any of its assets, and
will not result in the creation or imposition of any Lien on any of the assets
of any of the Borrower other than the security interests and mortgage intended
to be created hereby and under the Assignments and the Mortgage.

 

4.5                                 No Defaults.  The Borrower is not in
default, and no event or condition exists which after the giving of notice or
lapse of time or both would constitute an Event of Default,

 

16

--------------------------------------------------------------------------------


 

under this Agreement, the Note, the Mortgage, any Assignment or under any
mortgage, indenture, contract, agreement, judgment or other undertaking to which
the Borrower is a party or which may be binding upon any of its assets, except
for any such default event or condition which, individually or in the aggregate,
would not affect the Borrower’s ability to perform its obligations under this
Agreement, the Note, the Mortgage, the Assignments, or any such mortgage,
indenture, contract, agreement, judgment or other undertaking.

 

4.6                                 Enforceability.  Each of this Agreement, the
Note, the Mortgage, the Assignments and the other Loan Documents has been duly
authorized, executed and delivered by Borrower, as the case may be, and
constitutes a legal, valid and binding obligation of Borrower, as the case may
be, enforceable in accordance with its respective terms.

 

4.7                                 No Litigation.  There is no action, suit,
investigation or proceeding (whether or not purportedly on behalf of the
Borrower) pending or threatened against or affecting the Borrower or any of its
assets (a) which involves the Vessels, any Assignment or any of the transactions
contemplated by this Agreement or the other Loan Documents; or (b) which, if
adversely determined, could have a Material Adverse Effect.

 

4.8                                 Title to Vessels.  On the Closing Date,
Borrower shall have valid and marketable title to the Vessels subject to no
Liens except Permitted Liens.

 

4.9                                 Lender’s Security Interest.  On the Closing
Date, Lender shall have a legal, valid and continuing first preferred mortgage
and a perfected first (and only) lien on and security interest in the Vessels
and in the Collateral related to the Vessels and all taxes, fees and other
charges in connection therewith shall have been duly paid.  There are no
charters or other use agreements in effect on the Vessels other than the Charter
and the Storage Agreement.

 

4.10                           Financial Condition of Borrower.  (a)  Borrower
was formed on July 14, 2003, and has conducted no business other than the
acquisition, ownership and chartering of its vessels, including the Vessels.

 

(b)                                 Borrower has heretofore furnished to Lender
Financial Statements (i) as of and for the fiscal year ended June 30, 2004,
reported on by PriceWaterhouseCoopers, independent public accountants, and
(ii) as of and for the succeeding fiscal quarter ended December 31, 2004,
certified by the applicable Financial Officer, which Financial Statements
present fairly, in all material respects the financial position and results of
operations and cash flows as of such dates and for such periods in accordance
with GAAP, consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of Financial Statements referred to in
clause (b)(ii) above and there has been no material adverse change in the
financial condition, business or operations of the Borrower since said dates.

 

4.11                           Income Taxes.  Borrower shall have filed all
Federal, state and local income tax returns that are required to be filed, and
have paid all taxes and all assessments received by it to the extent that such
taxes and assessments have become due, and Borrower does not have any knowledge
of any or actual proposed deficiency or additional assessment in connection
therewith.  The charges, accruals and reserves on the books of Borrower in
respect of Federal,

 

17

--------------------------------------------------------------------------------


 

state and local taxes for all open years, and for the current fiscal year, make
adequate provision for all unpaid tax liabilities for such periods.

 

4.12                           Principal Place of Business.  The Borrower
maintains a principal place of business located at 3245 Richmond Terrace, Staten
Island, New York, New York 10303-0003.

 

4.13                           No Other Name.  During the past five (5) years,
Borrower has not changed its name or conducted business in any other name than
that set forth in the introductory paragraphs of this Agreement.

 

4.14                           Payment of Taxes.  All sales, use, property or
other taxes, licenses, tolls, inspection or other fees, bonds, permits or
certificates which were or may be required to be paid or obtained in connection
with the acquisition by Borrower of the Vessels will have been, or when due will
be, paid in full or obtained, as the case may be.

 

4.15                           Environmental Condition.  Except as identified on
Schedule 4.15 hereto, none of Borrower’s nor any of its Subsidiaries’ properties
or assets has ever been designated or identified in any manner pursuant to any
Environmental Law (including, without limitation, OPA 90) as a Hazardous
Materials disposal site, or a candidate for closure pursuant to any
Environmental Law, which designation or identification could reasonably be
expected to have a material adverse effect on Borrower’s or its Subsidiaries’
business or on any of the Collateral.  No Lien arising under any Environmental
Law has attached to any revenues or to any of the Vessels or any real or
personal property owned by Borrower or any of its Subsidiaries.  Neither
Borrower nor any of its Subsidiaries has received a summons, citation, notice,
or directive from the United States Environmental Protection Agency, the United
States Coast Guard or any other federal or state governmental agency regarding
any action or omission by Borrower or any of its Subsidiaries resulting in the
releasing, or otherwise exposing of Hazardous Materials into the environment,
which notice could reasonably be expected to have a material adverse effect on
Borrower’s or its Subsidiaries’ business or on any of the Collateral.  Borrower
and its Subsidiaries (a) are in compliance (in all material respects) with all
Environmental Laws, including, but not limited to, all statutes, regulations,
ordinances and other legal requirements pertaining to the production, storage,
handling, treatment, release, transportation or disposal of any Hazardous
Materials, and (b) will obtain, maintain and/or comply with any permit, license
or other approval required under any Environmental Law.

 

4.16                           Compliance with Laws and Agreements.  Borrower is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing.

 

4.17                           Investment and Holding Company Status.  Neither
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

18

--------------------------------------------------------------------------------


 

4.18                           ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent Financial Statements reflecting such amounts,
exceed the fair market value of the assets of such Plan.

 

4.19                           Disclosure.  None of the reports, Financial
Statements, certificates or other information furnished by or on behalf of
Borrower to Lender in connection with the negotiation of this Agreement or the
other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.  There is no
fact known to Borrower that could have a Material Adverse Effect that has not
been disclosed herein or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to Lender for use in connection
with the transactions contemplated hereby.

 

4.20                           Title.  Borrower has and at all times will defend
and continue to have good and marketable title to all of the Collateral, free
and clear of all Liens, security interests, claims or encumbrances of any kind
whatsoever subject only to Permitted Liens and the Vessels are documented in the
name of Borrower with the United States Coast Guard National Vessel
Documentation Center in Falling Waters, West Virginia.

 

4.21                           Citizenship.  Borrower is a citizen of the United
States as defined in section 2 of the Shipping Act, 1916, as amended, duly
qualified to engage in the coastwise trade and in foreign commerce of the United
States, and shall remain such a citizen while the Loan remains outstanding and
during the life of the Mortgage.

 

Section 5.                                          Covenants.

 

5.1                                 Affirmative Covenants.  The Borrower
covenants and agrees that from and after the date hereof and so long as the
Obligations are outstanding:

 

(a)                                  Financial Statements and Other
Information.  (i)  Borrower shall deliver to Lender, at Borrower’s sole
expense:  (a) as soon as available but no later than forty-five (45) days after
the end of each fiscal quarter, the unaudited consolidated Financial Statements
of K-Sea for such interim fiscal period, certified by the Financial Officer of
K-Sea, and (b) as soon as available but no later than ninety (90) days after the
end of each fiscal year, the audited consolidated Financial Statements of K-Sea
for such fiscal year, certified by independent certified public accountants
acceptable to Lender.  All of the foregoing shall be in such form and together
with such information with respect to the business of Borrower, as Lender may in
each case request as reasonably calculated by Lender to enable it to confirm and
prove elements of the Financial Statements.  Borrower shall keep and maintain
its books and records in accordance with GAAP, consistently applied.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  Concurrently with any delivery of
Financial Statements under clause (a) above, Borrower shall deliver to Lender a
certificate of a Financial Officer of K-Sea (a) certifying as to whether a
Default has occurred since the delivery of the previous such certificate or to
the date hereof and, if such a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited Financial Statements referred to in Section 4.10
or Section 5.1(a) hereof, as applicable, has had a material adverse effect on
the Financial Statements accompanying such certificate and, if so, the estimated
dollar amount thereof.

 

(iii)                               Promptly after the same become publicly
available, Borrower shall make available (including through electronic
availability) to Lender copies of all periodic and other reports, proxy
statements and other materials filed by Borrower or any Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be; and

 

(iv)                              Promptly following any request therefor,
Borrower shall deliver to Lender such other information regarding the
operations, business affairs and financial condition of K-Sea or any Subsidiary,
or compliance with the terms of this Agreement, as Lender may reasonably
request.

 

(b)                                 Vessel Appraisals.  Lender may conduct, and
Borrower shall cooperate in the conduct of, a physical Appraisal of any or all
of the Vessels at Borrower’s expense, over every twelve (12) month period of
this Agreement in the absence of an Event of Default and at any time during the
continuance of an Event of Default.  The first twelve-month period will begin on
the Closing Date; provided, however, that Borrower will allow access to any
appraiser sent by Lender to attend and appraise any Vessel in drydock at any
time on reasonable notice.  Each fiscal year, Borrower shall provide Lender with
a drydock schedule and location of drydock.  In the event Lender consents to
defer the initial Appraisal contemplated in Section 3.1(o) hereof to a date
subsequent to Closing, such deferred Appraisal shall not defer any right of
Lender to conduct a subsequent Appraisal within the first twelve month period.

 

(c)                                  Fees and Expenses.  Borrower shall pay, on
Lender’s demand and delivery to Borrower of invoices therefor, all actual
out-of-pocket costs, expenses, filing fees and taxes payable in connection with
the negotiation, preparation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender’s
rights in the Collateral, this Agreement and all other existing and future
agreements or documents contemplated herein or related hereto, including any
amendments, waivers, supplements or consents which may hereafter be made or
entered into in respect hereof, or in any way involving claims or defense
asserted by Lender or claims or defenses against Lender asserted by Borrower or
any guarantor or any third party directly or indirectly arising out of or
related to the relationship between Borrower and Lender, including, but not
limited to, the following, whether incurred before, during or after the initial
or any renewal term or after the commencement of any case with respect to
Borrower under the United States Bankruptcy Code or any similar statute: 
(a) all costs and expenses of filing or recording (including the UCC financing
statement and any Mortgage filing taxes and fees, abstract fees relating to the
Vessels,

 

20

--------------------------------------------------------------------------------


 

documentary taxes, intangibles taxes, etc., if applicable); (b) all insurance
premiums, appraisal fees, fees incurred in connection with any environmental
report, audit or survey and search fees; (c) all fees as then in effect relating
to the wire transfer of loan proceeds and other funds and fees then in effect
for returned checks and credit reports; (d) with respect to periodic field
examinations of the Collateral and Borrower’s operations, a per diem charge at
the rate of US$1,000.00 per person per day for Lender’s examiners in the field
and office in excess of three (3) days per visit; and (e) the costs, fees and
disbursements of outside counsel to Lender, including, but not limited to, such
fees and disbursements incurred as a result of litigation between the parties
hereto, any third party and in any appeals arising therefrom.  Any of the
foregoing amounts that are paid by Lender shall, until reimbursed by or on
behalf of Borrower, constitute Obligations of Borrower secured by the
Collateral.

 

(d)                                 Notices of Material Events.  Borrower will
furnish to Lender prompt written notice of the following:

 

(i)                                     the occurrence of any Default or Event
of Default;

 

(ii)                                  the filing, commencement or written threat
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against Borrower or any other Person or affecting Borrower or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(iii)                               the occurrence of any ERISA Event that could
reasonably be expected to result in a Material Adverse Effect; and

 

(iv)                              any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

(e)                                  Existence; Conduct of Business.  Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business.

 

(f)                                    Insurance.  With respect to the
Collateral and other assets, Borrower shall maintain insurance at all times,
with financially sound and reputable insurers that are reasonably acceptable to
Lender.  With respect to insurance on all Collateral, all such insurance
policies shall be in such form, substance, amounts and coverage as may be
satisfactory to Lender and shall provide for thirty (30) days’ prior written
notice to Lender of any reduction or cancellation of coverage on account of
default in the payment of any premium and shall provide Lender with the
opportunity to cure nonpayment.  Borrower hereby irrevocably appoints Lender
with full right of delegation by Lender as attorney-in-fact for Borrower and
each of them to obtain, at Borrower’s expense, any such insurance should
Borrower fail to do so and, after an Event of Default, to adjust or settle any
claim or other matter under or arising pursuant to such insurance

 

21

--------------------------------------------------------------------------------


 

or to amend or cancel such insurance.  Borrower shall deliver to Lender evidence
of such insurance and a lender’s loss payable endorsement satisfactory to Lender
as to all existing and future insurance policies with respect to the
Collateral.  Borrower shall deliver to Lender, in kind, all instruments
representing proceeds of insurance received by Borrower.  Except as otherwise
specifically provided in the Mortgage as to any Vessel, Lender may apply any
insurance proceeds received at any time to the cost of repairs to or replacement
of any portion of the Collateral and/or, at Lender’s option, to payment of or as
security for any of the Obligations, whether or not due, in any order or manner
as Lender may determine.  Borrower will insure each Vessel in accordance with
Section 1.18 of the Mortgage.  Nothing in this Agreement shall be construed to
limit or restrict the provisions of Section 1.18 of the Mortgage, but shall be
in addition thereto.

 

(g)                                 Taxes; Use.  Borrower agrees that it will,
and will cause each of its Subsidiaries to, pay and discharge all taxes,
assessments, licensing obligations and governmental charges or levies imposed on
the income, profits, sale, business or properties of Borrower and its
Subsidiaries prior to the date upon which penalties attach for non-payment
thereof, and promptly discharge any liens, encumbrances or other claims which
may be levied or claimed against any of the Collateral; provided, that (i) any
such tax, assessment, charge or levy need not be paid if the payment thereof is
being contested in good faith and by appropriate proceedings, (ii) for which
adequate book reserves, determined in accordance with GAAP, shall be set aside,
and (iii) the failure to make payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect, and provided, further, that
if any such tax, assessment, charge or levy lawfully imposed shall remain unpaid
after the date upon which a Lien on any Collateral arises or may be imposed as a
result of such non-payment, or if any Lien is claimed for any other reason
against any of the Collateral, which if foreclosed would in Lender’s opinion
adversely affect the value of Lender’s security interest in any of the
Collateral, Lender may pay and discharge such taxes, assessments, charges,
levies and Liens, and the amount so paid by Lender shall be payable on demand
and if not paid promptly, will be charged to the appropriate Loan Account and
shall be secured by the Collateral.  Borrower will, and will cause each of its
Subsidiaries, to comply with all laws and all acts, rules, regulations and
orders of any legislative, administrative or judicial body or official,
applicable to the Collateral or to the operation of the business of Borrower.

 

(h)                                 Maintenance of Properties; Use and Operation
of Vessels.  Borrower will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.  Borrower shall require at
all times that any charterer or operator of any of the Vessels shall use due
diligence to operate, maintain, repair, insure, man and supply the Vessels or
any of them in a careful and proper manner, comply in all material respects with
and conform to all governmental laws, rules and regulations and insurance
restrictions relating thereto, and operate any such Vessels with competent and
duly qualified personnel.  Borrower shall ensure that none of the Vessels is
traded, located, operated or used, directly or indirectly, in a Prohibited
Jurisdiction or by a Prohibited Person, and no charterer nor any subcharterer or
shipper shall be a Prohibited Person or organized in a Prohibited Jurisdiction.

 

(i)                                     Books and Records; Inspection Rights. 
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and

 

22

--------------------------------------------------------------------------------


 

correct entries in accordance with GAAP are made of all dealings and
transactions in relation to its business and activities.  Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
Lender, upon reasonable prior notice, to visit and inspect its properties,
including, without limitation, the Collateral, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.  Borrower shall provide to Lender advance notice
of all surveys and regulatory inspections in order that Lender may observe and
participate.  All records, computer tapes, discs and other data storage devices,
ledger sheets, correspondence, invoices, delivery receipts, documents and
instruments relating to the Collateral shall also constitute Collateral and,
unless and until delivered to Lender, shall be kept by Borrower, without cost to
Lender, in appropriate containers and in safe places, and if Lender should so
request, shall bear suitable legends identifying them as being under Lender’s
dominion and control.  Lender shall at all reasonable times have full access to
and the right to audit any and all of Borrower’s books, computer tapes, discs
and other data storage devices and records, including, but not limited to, books
and records pertaining to the Collateral and including all files and
correspondence with creditors and customers, and to confirm and verify the value
and collectibility of the Collateral and to do whatever else Lender reasonably
may deem necessary to protect its interests.

 

(j)                                     Use of Proceeds.  The proceeds of the
Loan will be used exclusively by Borrower in respect of the vessels owned by
Borrower or its Affiliates.  Borrower shall not invest, lend or otherwise
distribute the proceeds of the Loan made under this Agreement in or to any
Person other than Borrower.

 

(k)                                  U.S. Person.  Borrower covenants and agrees
that at all times until the Lien of the Mortgage shall be discharged and no
portion of the Loan remains outstanding hereunder, it will be a limited
partnership organized under the laws of Delaware or another state within the
United States.

 

(l)                                     Documentation.  Borrower will comply
with and satisfy all provisions of the laws and regulations of the United States
now or hereafter from time to time in effect in order that the Vessels shall
continue to be documented vessels pursuant to the laws of the United States as
vessels of the United States under the United States flag with such endorsements
as shall qualify the Vessels for participation in the coastwise trade (except
the LEMON CREEK) and such other trades and services to which they may be
dedicated from time to time.

 

(m)                               Further Assurances.  Borrower will, promptly
at any time and from time to time, at its sole expense, execute and deliver, and
cause its Subsidiaries to execute and deliver, to Lender such further
instruments and documents, and take such further action, as Lender may from time
to time request in order to further carry out the intent and purpose of the Loan
Documents and to establish and protect the rights, interests and remedies
created, or intended to be created, in favor of Lender hereby and thereby,
including, without limitation, the execution, delivery, recordation and filing
of financing statements and continuation statements.  Borrower hereby authorizes
Lender, in such jurisdictions where such action is authorized by law, to effect
any such recordation or filing of financing statements and continuation
statements without the signature of Borrower thereon and to file as valid
financing statements in the applicable financing statement records, photocopies
hereof and of any other financing statement executed in

 

23

--------------------------------------------------------------------------------


 

connection herewith.  Lender agrees to provide Borrower with copies of UCC
filings, but shall have no liability for failure to do so and such failure shall
not serve as a defense to the performance by any party of its obligations under
the Loan Documents.

 

(n)                                 Borrower’s Title; Lender’s Security
Interest; Personal Property.  Borrower shall warrant and defend its good and
marketable title in and to the Vessels, and Lender’s perfected first priority
security interest in the Collateral related to the Vessels, against all claims
and demands whatsoever.  Borrower agrees that the Vessels shall be, and at all
times remain, separately identifiable personal property.  Borrower shall, at its
sole expense, take such action (including the obtaining and recording of
waivers) as may be necessary to prevent any Person from acquiring any right to
or interest in the Vessels by virtue of the Vessels being deemed to be real
property or a part of real property or a part of other personal property, and if
at any time any Person shall claim any such right or interest, Borrower shall,
at its expense, cause such claim to be waived in writing or otherwise eliminated
by bonding or substitution of security to Lender’s satisfaction within thirty
(30) days after such claim shall have first become known to Borrower.

 

(o)                                 Indemnification.  Without limiting the
generality of any other provision hereof, Borrower shall indemnify, protect,
save and keep harmless Lender from and against any reduction in the amount
payable out of the Collateral to Lender with respect to the Obligations, or any
other loss, cost or expense (including reasonable legal fees) incurred by
Lender, as the result of any breach of the provisions of this Section 5.

 

(p)                                 Performance of Contracts.  Borrower will
duly observe and perform in all material respects all covenants and obligations
to be performed by it under any charter or any other contract for use of the
Vessels or any of them and will promptly take any and all action as may be
reasonably necessary to enforce its rights under any such charter or contract or
to secure the performance by such charterer or operator of such party’s
obligations under any such charter or contract.  Borrower shall not materially
amend, terminate or otherwise modify the terms of any such charter or contract
without the prior written consent of Lender, which shall not be unreasonably
withheld or delayed, but to which reasonable conditions may be attached;
provided, however, Lender shall have no obligation to consent to any termination
or to any amendment or modification, if in Lender’s judgment such amendment or
modification would materially increase Lender’s risks in the transaction, reduce
its returns or otherwise disadvantage Lender.

 

(q)                                 Environmental Compliance.  (a)  Borrower
shall, and it shall require that any and all subcharterers, managers, employees,
contractors, subcontractors, agents, representatives, Affiliates, consultants,
occupants and any and all other Persons, (i) comply in all material respects
with all applicable Environmental Laws, (ii) use, employ, process, emit,
generate, store, handle, transport, dispose of and/or arrange for the disposal
of any and all Hazardous Materials in, on, or, directly or indirectly, related
to or in connection with any of the Vessels or any portion thereof in a manner
consistent with prudent industry practice and in compliance in all material
respects with all applicable Environmental Laws, and in a manner which does not
pose a significant risk to human health, safety (including occupational health
and safety) or the environment, and (iii) obtain, maintain, and have on board
each of the Vessels any required Certificate of Financial Responsibility;
(b) Borrower shall, and it shall require that any charterer of any of the
Vessels or any other Person that may have custody of any of the Vessels

 

24

--------------------------------------------------------------------------------


 

shall, upon the occurrence or discovery of an Environmental Event with respect
to such Vessel, promptly carry out, using Borrower’s or such other Person’s own
funds or proceeds of insurance with respect thereto, such actions as may be
necessary to remediate or cure such Environmental Event in compliance in all
material respects with all Applicable Laws, to comply in all material respects
with all applicable Environmental Laws and to alleviate any significant risk to
human health or the environment if the same arises from a condition on or in
respect of the Vessel, whether existing prior to or during the term of this
Agreement or the term of any such the charter.  Once Borrower or such other
Person commences such actions, Borrower shall, and shall cause such other Person
to, thereafter diligently and expeditiously proceed to comply in all material
respects in a timely manner with all Environmental Laws and to eliminate any
significant risk to human health or the environment arising from such
Environmental Event and shall, at the request of Lender, give periodic progress
reports to Lender on its compliance efforts and actions.  Nothing contained
herein will relieve or discharge or in any way affect the obligation of Borrower
to cure promptly any violations of Applicable Law or to pay and discharge any
Liens against any of the Vessels.

 

(r)                                    Receipt of Funds by Borrower. 
Notwithstanding the Earnings Assignment and the grant to Lender of priority
security interests in and to the Collateral, at any time while the Note remains
unpaid or any other Obligations then due and owing remain unsatisfied and an
Event of Default has occurred and is continuing, should Borrower receive any
amount representing funds due under or with respect to, or Proceeds of, any of
the Collateral, such sums shall be held by Borrower in trust for Lender, shall
be segregated from other funds of Borrower and shall be immediately paid by
Borrower to Lender in the form so received, together with any necessary
endorsement thereon in favor of Lender or its order; provided, however, that the
foregoing shall not modify the requirements of Section 1.18 of the Mortgage.

 

5.2                                 Negative Covenants.  Until the principal of
and interest on the Loan and all fees payable hereunder have been paid in full
Borrower covenants and agrees with Lender that:

 

(a)                                  No Liens.  Borrower will not and will not
permit any charterer (including, without limitation, the Charterer) of the
Vessels or any of them to create, assume or suffer to exist any Lien of any kind
upon the Collateral except for Liens in favor of Lender and Permitted Liens.

 

(b)                                 No Changes in Borrower.  Borrower shall not
(a) materially change its business; (b) change the form of organization of its
business; or (c) without thirty (30) days’ prior written notice to Lender,
change its name or jurisdiction or organization.

 

(c)                                  No Disposition of Assets.  Without the
prior written consent of Lender, which shall not be unreasonably withheld,
Borrower shall not directly or indirectly sell, lease (except for the Charter
and the Storage Agreement or as permitted under Section 1.15 of the Mortgage),
transfer, assign, abandon, exchange or otherwise relinquish possession or
dispose of any part of the Collateral or any material portion of its other
assets (other than Collateral or other assets that are obsolete or worn out, or
equipment disposed of, if worn out, and replaced with equipment of the same or
better quality and value, in the ordinary course of business).

 

25

--------------------------------------------------------------------------------


 

(d)                                 Fundamental Changes.  (i)  Borrower will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing; provided, (a) any Person may merge into
Borrower in a transaction in which Borrower is the surviving corporation,
(b) any Person may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (c) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to Borrower or to another Subsidiary, and
(d) any Subsidiary may liquidate or dissolve if Borrower determines in good
faith that such liquidation or dissolution is in the best interests of Borrower
and is not materially disadvantageous to Lender.

 

(ii)                                  Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by Borrower, or related to its Subsidiaries on
the date of execution of this Agreement.

 

(e)                                  Transactions with Affiliates.  Borrower
will not, and will not permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among Borrower and its Subsidiaries
not involving any other Affiliate and (c)  any transaction permitted by
Section 5.2(d) hereof; provided, that the foregoing provisions of this
Section 5.2(e) shall not prohibit any such Person from declaring or paying any
lawful Distributions so long as, after giving effect thereto, no Default shall
have occurred and be continuing.

 

(f)                                    Restrictive Agreements.  Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Borrower
or any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, which restriction (or condition) is more restrictive, in
substance, than the restrictions in Section 5.2(a) hereof, or (b) the ability of
any Subsidiary to pay Distributions or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to Borrower or
any other Subsidiary or to guaranty Indebtedness of Borrower or any other
Subsidiary; provided, that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale; provided, that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the

 

26

--------------------------------------------------------------------------------


 

property or assets securing such Indebtedness and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

 

(g)                                 The Borrower shall not make distributions to
any limited or general partner of the Borrower during the continuance of an
Event of Default if, following the occurrence of such Event of Default, Lender
sends a notice to Borrower asserting or confirming such Event of Default
(regardless of whether any notice shall have been required to create such Event
of Default in any case).

 

Section 6.                                          Security Interest.

 

6.1                                 Grant of Security Interest.

 

(a)                                  As collateral security for the prompt and
complete payment and performance when due of all payments required under the
Note and of all the Obligations and in order to induce Lender to enter into this
Agreement and make the Loan in accordance with the terms hereof and to extend
other credit from time to time to Borrower whether under this Agreement or
otherwise, Borrower hereby assigns, conveys, mortgages, pledges, hypothecates
and transfers to Lender a first priority security interest in all Borrower’s
right, title and interest in, to and under the Vessels and all of Borrower’s
right, title and interest in, to and under all Collateral related to the
Vessels.

 

(b)                                 It is expressly agreed that, anything
contained herein to the contrary notwithstanding, (1) Borrower shall at all
times remain liable to observe and perform all of its duties and obligations
under any charters of the Vessels to the same extent as if this Agreement and
the Assignments had not been made, (2) the exercise by Lender of any of the
rights assigned hereunder shall not release Borrower from any of its duties or
obligations under any charter and (3) Lender shall not have any obligation or
liability under any charter by reason of this Agreement, the Assignments or the
receipt by Lender of any payment or property under any such charter or pursuant
hereto, nor shall Lender be obligated to perform or fulfill any of the duties or
obligations of the “owner” under any charter or to make any payment thereunder,
or to make any inquiry as to the nature or sufficiency of any payment or
property received by it thereunder, or the sufficiency of performance by any
Person thereunder, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts or the delivery
of any property which may have been assigned to it or to which it may be
entitled at any time or times.

 

(c)                                  Notwithstanding the foregoing paragraphs of
this Section 6.1, in the event the Vessels under the Charter are redelivered by
the Charterer and no Event of Default or event which, with the passage of time
or the giving of notice, would constitute an Event of Default, is continuing,
then Lender shall release the LEMON CREEK and her Earnings and Insurances (as
defined in the Assignments) from the lien of this Agreement, the Mortgage and
the Assignments.

 

6.2                                 Lender Appointed as Attorney-in-Fact.

 

(a)                                  Borrower hereby irrevocably constitutes and
appoints Lender and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full and irrevocable
power and authority in the place and stead of Borrower and in the name

 

27

--------------------------------------------------------------------------------


 

of Borrower or in its own name, upon and after the occurrence of an Event of
Default, from time to time in Lender’s discretion to the maximum extent
permitted by applicable law, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to protect and
preserve, and/or exercise its rights and remedies hereunder and under the
Assignments with respect to the Collateral and, without limiting the generality
of the foregoing, hereby gives Lender the power and right, on behalf of Borrower
and without notice to or assent by Borrower, to do the following:  to demand,
enforce, collect, receive, receipt, and give release for any monies due or to
become due under or arising out of or with respect to, any of the Collateral,
and to endorse all checks and other instruments, and to do and take all such
other actions relating to any of the Collateral, to file any claims or institute
any proceedings with respect to any of the foregoing which Lender deems
necessary or desirable, and to compromise any such demand, claim or action. 
Borrower hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

(b)                                 The powers conferred on Lender hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither it nor any of its officers, directors, employees or agents shall be
responsible to Borrower for any act or failure to act.

 

Section 7.                                          Events of Default.  The
following events shall each constitute an event of default (herein called “Event
of Default”) under this Agreement:

 

(a)                                  Borrower shall fail to pay any principal of
or interest on the Loan or any fee or any other amount payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of two (2) Business Days; or

 

(b)                                 Any representation or warranty made by
Borrower or Charterer, in this Agreement, or any other Loan Document, or in any
document, certificate or financial or other statement heretofore, now or
hereafter furnished by Borrower or Charterer, in connection with this Agreement
or any other Loan Document shall at any time prove to be untrue or misleading in
any material respect as of the time when made or when deemed to be made; or

 

(c)                                  Any failure by Borrower to observe any
covenant, condition or agreement contained in Sections 2.4, 5.1(d), (e), (f),
(g), (h), (j), (k), (l) or (n), or 5.2(e)hereof, and such failure shall be
continuing; or

 

(d)                                 Borrower shall fail to observe or perform
any other covenant, condition or agreement contained in this Agreement, or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after the earlier of (1) the date on which Borrower obtains
knowledge of such failure; or (2) the date on which notice thereof shall be
given by Lender to Borrower; provided, however, if any failure cannot reasonably
be remedied within 30 days and if such Borrower promptly commences the remedy to
such failure following knowledge or notice, as the case may be, and diligently
pursues such remedy and there is no risk

 

28

--------------------------------------------------------------------------------


 

to the Collateral in the opinion of Lender, then it shall not be deemed an Event
of Default if such remedy requires in excess of 30 but not more than 90 days; or

 

(e)                                  Borrower, or any parent, subsidiary or
Affiliate of Borrower shall (1) default in the payment of any obligation to
Lender or to any of Lender or its Affiliates, whether such obligation is for
borrowed money, under any lease, under any guarantee or similar accommodation,
or for the deferred purchase price of property including interest thereon,
beyond the period of grace, if any, provided with respect thereto, or
(2) default in the performance or observance of any other term, condition or
agreement contained in any such obligation (or a trustee on behalf of such
holder or holders) to cause such obligation to become due prior to its stated
maturity or to realize upon any collateral given as security therefor, or
(3) default in the payment or performance or observance of any obligation, term
or agreement contained in any instrument or obligation to any other Person other
than Lender or any of its Affiliates in an original (principal) amount equal to
or greater than US$500,000; provided, that this clause (e)(3) shall not apply to
any debt or obligation guarantied by United States government guaranties of debt
instruments issued to fund the acquisition of one or more vessels, which
guaranties are secured by preferred mortgages over the whole of such financed
vessels, as provided in 46 U.S.C. Appendix Section 1271 et seq. and the
regulations promulgated by the Secretary of Transportation thereunder, whereby
the United States has waived any such default prior to the commencement by the
Lender of any foreclosure actions or non-judicial remedies; or

 

(f)                                    The institution by Borrower, of
proceedings to be adjudicated a bankrupt or insolvent, or the consent by it to
the institution of bankruptcy or insolvency proceedings against it, or the
commencement by Borrower of a voluntary proceeding or case under the Federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
Federal, state or foreign bankruptcy, insolvency or other similar law, or the
consent by it to the filing of any such petition or to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian or
sequestrator (or other similar official) of Borrower or of any substantial part
of its property, or the making by it of any assignment for the benefit of
creditors or the admission by it of its inability to pay its debts generally as
they become due or its willingness to be adjudicated a bankrupt or the failure
of Borrower generally to pay its debts as they become due or the taking of
appropriate action by Borrower in furtherance of any of the foregoing; or

 

(g)                                 The entry of a decree or order for relief by
a court having jurisdiction in respect of Borrower, adjudging Borrower a
bankrupt or insolvent, or approving as properly filed a petition seeking a
reorganization, arrangement, adjustment or composition of or in respect of
Borrower in an involuntary proceeding or case under the Federal bankruptcy laws,
as now or hereafter constituted, or any other applicable Federal, state or
foreign bankruptcy, insolvency or other similar law, or appointing a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or other similar
official) of Borrower, or of any substantial part of its property, or ordering
the winding-up or liquidation of its affairs, and the continuance of any such
decree or order unstayed and in effect for a period of thirty (30) days; or

 

(h)                                 A Mortgage Event of Default (as defined in
the Mortgage) shall have occurred and be continuing; or

 

(i)                                     Intentionally omitted;

 

29

--------------------------------------------------------------------------------


 

(j)                                     Assertion by any federal, state, or
local agency of a Lien upon any or all of the assets, equipment, property,
leaseholds, or other facilities of the Borrower by reason of the occurrence of a
hazardous discharge or environmental complaint unless, with respect to any
Vessel or other Collateral, such Lien is released by substitution of a bond or
other undertaking within five days and, with respect to any other property, such
Lien does not in the opinion of Lender constitute a risk to the financial
condition of Borrower; or

 

(k)                                  Assertion by any Person of a claim against
Borrower and/or its assets, equipment, property, leaseholds, or other facilities
for damages or cleanup costs relating to a hazardous discharge or an
environmental complaint; provided, however, that such claim shall not constitute
a default if, within five (5) Business Days of the occurrence giving rise to the
claim:

 

(1)                                  Borrower can prove to Lender’s satisfaction
that the Borrower has commenced and is diligently pursuing either:  (i) a cure
or correction of the event which constitutes the basis for the claim, and
continues diligently to pursue such cure or correction to completion or
(ii) proceedings for an injunction, a restraining order or other appropriate
emergency relief preventing such agency or agencies from asserting such claim,
which relief is granted within ten (10) Business Days of the occurrence giving
rise to the claim and the injunction, order or emergent relief is not thereafter
dissolved or reversed on appeal; and

 

(2)                                  In either of the foregoing events, Borrower
shall have posted a bond, letter of credit or other security satisfactory in
form, substance, and amount to both Lender and, if required by law, the agency
or entity asserting the claim to secure the proper and complete cure or
correction of the event which constitutes the basis for the claim, provided,
however, that Borrower may contest the imposition of any fine, penalty or other
obligation imposed by any governmental agency or office, provided that such
contest is conducted by appropriate proceedings, timely commenced and diligently
pursued and that adequate security is filed or given to ensure that there is no
risk to the Collateral or to Lender’s security interests therein under the Loan
Documents and, provided, further, that all requirements imposed by Lender
hereunder are being met; or

 

(l)                                     Borrower fails to maintain and preserve
the Vessels in good running order and repair, so that the Vessels are tight,
staunch, strong and well and sufficiently tackled, appareled, furnished,
equipped and in every respect seaworthy and in good order and operating
condition, ordinary wear and tear excepted; or

 

(m)                               An ERISA Event shall have occurred that, in
the opinion of Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect; or

 

(n)                                 A Change in Control shall have occurred; or

 

(o)                                 Borrower or K-Sea is dissolved or otherwise
fails to maintain its existence in good standing, or the usual business of
Borrower ceases or is suspended; or

 

30

--------------------------------------------------------------------------------


 

(p)                                 Except for specific matters disclosed in
writing to Lender prior to the date hereof, any indictment or threatened
indictment, occurring after the date hereof, of Borrower under any criminal
statute, including OPA 90 or any similar Environmental Law, or commencement or
threatened commencement of criminal or civil proceedings against Borrower,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of any of the property of Borrower.  For issues
relating to OPA 90 or similar Environmental Law, Lender agrees that an Event of
Default shall not be deemed to have occurred prior to the date on which Borrower
receives notice thereof from Lender; or

 

(q)                                 The receipt by Lender of its first notice of
an oil spill or discharge or a hazardous discharge or an Environmental Action
from a source other than Borrower, where Lender does not receive notice (which
may be given in oral form; provided, that same is followed with all due dispatch
by written notice given by certified mail, return receipt requested) of such
hazardous discharge or environmental complaint from Borrower within two (2)
Business Days of the time Lender first receives said notice from a source other
than Borrower, or action by any federal, state, or local agency to foreclose a
lien upon any or all of the assets, equipment, property, leaseholds or other
facilities of Borrower (including, but not limited to, the Vessels or the other
Collateral) by reason of the occurrence of a hazardous discharge or
environmental complaint; or

 

(r)                                    Breach by Borrower under, or lapse of,
any entry or policy of insurance from time to time in effect with respect to the
Vessels; or

 

(s)                                  Any change in the collective bargaining
agreement with Borrower, its Subsidiaries or K-Sea occurs that is likely to have
a Material Adverse Effect; or

 

(t)                                    A change occurs in the nature or conduct
of Borrower’s business or any Applicable Law affecting vessels or Environmental
Law occurs which is likely to have a Material Adverse Effect on the Collateral
or Borrower’s ability to perform its obligations hereunder; or

 

(u)                                 Any Organizational Document of Borrower
shall be amended, revoked or rescinded in any material way without the prior
written consent of Lender; or

 

(v)                                 Failure by Borrower to make any prepayment
or provide additional Collateral required by Section 2.4(c) hereof in the time
required by Lender; or

 

(w)                               Failure by Borrower to make the prepayment
required by Section 2.4(a) on the date determined in accordance therewith.

 

Section 8.                                          Remedies.

 

8.1                                 If an Event of Default specified in
Sections 7(f) or (g) above shall occur, then, and in any such event, the
principal amount of the Note, together with accrued interest thereon and all
other amounts owing under or with respect to this Agreement and the other Loan
Documents shall become immediately due and payable without any notice or other
action by Lender, and if any other Event of Default shall occur and be
continuing, then, and in any such event, Lender may, by notice of default given
to Borrower, declare the Note and all other amounts owing

 

31

--------------------------------------------------------------------------------


 

thereunder or with respect to this Agreement to be forthwith due and payable,
whereupon the principal amount of the Note, together with accrued interest
thereon and all other amounts owing thereunder or with respect to this Agreement
and the other Loan Documents shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived.  During the continuance of any Event of Default
hereunder, Lender shall have the right to pursue and enforce any of its rights
and remedies under this Section 8.

 

8.2                                 If an Event of Default shall occur and be
continuing, Lender may exercise in addition to all other rights and remedies
granted to it in this Agreement, any other Loan Document and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of secured parties under the UCC or under any other
applicable law.  Without limiting the generality of the foregoing, Borrower
agrees that in any such event, Lender may exercise any or all of Borrower’s
rights and Lender, without demand of performance or other demand, advertisement
or notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Borrower or any other person (all and each of
which demands, advertisements and/or notices are hereby expressly waived), may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase or otherwise dispose of and deliver the Collateral (or contract to
do so), or any part thereof, in one or more parcels at public or private sale or
sales, at any exchange or broker’s board or at any of Lender’s offices or
elsewhere at such prices as it may deem best, for cash or any credit or for
future delivery without assumption of any credit risk.  Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Borrower, which
right or equity is hereby expressly released.  Borrower further agrees, at
Lender’s request, to assemble the Collateral, make it available to Lender at
places that Lender shall reasonably select, whether at Borrower’s premises or
elsewhere.  Lender shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale (after deducting all
reasonable costs and expenses of every kind incurred therein or incidental to
the care, safekeeping or otherwise of any or all of the Collateral or in any way
relating to the rights of Lender hereunder, including attorneys’ fees and legal
expense) to the payment in whole or in part of the obligations, in such order as
Lender may elect and only after so applying such net proceeds and after the
payment by Lender of any other amount required by any provision of law, need
Lender account for the surplus, if any, to Borrower.  To the extent permitted by
applicable law, Borrower waives all claims, damages, and demands against Lender
arising out of the repossession, retention or sale of the Collateral.  Borrower
agrees that Lender need not give more than 10 days’ notice (which notification
shall be deemed given when mailed, postage prepaid, addressed to Borrower at its
address set forth in Section 9.2 hereof) of the time and place of any public
sale or of the time after which a private sale may take place and that such
notice is reasonable notification of such matters.  Borrower shall be liable for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which Lender is entitled.

 

8.3                                 Borrower agrees to pay all reasonable costs
of Lender, including attorneys’ fees and disbursements, incurred with respect to
the collection of any of the Obligations and the enforcement of any of Lender’s
rights hereunder or under any other of the Loan Documents.

 

32

--------------------------------------------------------------------------------


 

8.4                                 Borrower hereby waives presentment, demand,
protest or any notice, except as hereinabove provided in this Section 8 (to the
extent permitted by applicable law) of any kind in connection with this
Agreement, any other Loan Document or the Collateral.

 

Section 9.                                          Miscellaneous.

 

9.1                                 No Waiver; Cumulative Remedies.  No failure
or delay on the part of Lender in exercising any right, remedy, power or
privilege hereunder or under the Note or any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  No right or remedy in this Agreement or any other Loan Document is
intended to be exclusive but each shall be cumulative and in addition to any
other remedy referred to herein or otherwise available to Lender at law or in
equity; and the exercise by Lender of any one or more of such remedies shall not
preclude the simultaneous or later exercise by Lender of any or all such other
remedies.  To the extent permitted by law, Borrower waives any rights now or
hereafter conferred by statute or otherwise which limit or modify any of
Lender’s rights or remedies under this Agreement or any other Loan Document.

 

9.2                                 Notices.  All notices, invoices, statements,
requests and demands to or upon any party hereto shall be deemed to have been
duly given or made when sent by telecopier with telephonic confirmation, or
deposited in the United States mail, first class postage prepaid, or sent by a
nationally recognized overnight courier service, addressed to such party as
follows, or to such other address as may be hereafter designated in writing by
such party to the other party hereto:

 

BORROWER:

K-SEA OPERATING PARTNERSHIP L.P.

 

3245 Richmond Terrace

 

Staten Island, New York 10303

 

Attention: John J. Nicola, Chief Financial Officer

 

Facsimile No.: (718) 720-4358

 

 

LENDER:

THE CIT GROUP/EQUIPMENT FINANCING, INC.

 

1540 W. Fountainhead Parkway

 

Tempe, Arizona 85282

 

Attention: Senior Vice President-Credit

 

Facsimile No.: (480) 379-3466

 

9.3                                 Payment of Expenses and Taxes; Indemnity;
Performance by Lender of Borrower’s Obligations.

 

(a)                                  Borrower hereby agrees, whether or not the
transactions contemplated by this Agreement shall be consummated, to pay,
indemnify, and hold Lender harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, out-of-pocket costs, expenses (including legal expenses) or
disbursements of any kind or nature whatsoever arising out of or with respect to
this Agreement, the other Loan Documents, the Vessels, the other Collateral or
Lender’s interest therein, including, without

 

33

--------------------------------------------------------------------------------


 

limitation, the execution, delivery, enforcement, performance or administration
of this Agreement, the Note and the other Loan Documents and the manufacture,
purchase, ownership, possession, use, selection, operation or condition of the
Vessels, or any part thereof (the foregoing being referred to as the
“indemnified liabilities”); provided, that Borrower shall not have any
obligation hereunder with respect to indemnified liabilities arising from the
gross negligence or wilful misconduct of Lender.

 

(b)                                 If Borrower fails to perform or comply, or
otherwise cause performance or compliance, with such agreement, the expenses of
Lender incurred in connection with such performance or compliance, together with
interest thereon at the rate provided for in the Note shall be payable by
Borrower to Lender on demand and until such payment shall constitute obligations
secured hereby.

 

9.4                                 Intentionally Omitted.

 

9.5                                 Survival of Representations and Warranties. 
All representations and warranties made in this Agreement or any of the other
Loan Documents and any certificates delivered pursuant hereto or thereto shall
survive the execution and delivery of this Agreement and the making of the Loan
hereunder, and the agreements contained in Section 9.3 hereof shall survive
payment of the amounts due under the Note.

 

9.6                                 Amendments; Waivers.  No provision of this
Agreement, the Note, any other Loan Document or any related agreements, may be
amended or modified in any way, nor may noncompliance therewith be waived,
except pursuant to a written instrument executed by Lender and Borrower.  In the
case of any waiver, Lender and Borrower shall be restored to their former
position and rights hereunder, under the Note, any other Loan Document and under
any related agreements, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, but no such waiver shall in any way be,
or be construed to be, a waiver of any other or subsequent Default or Event of
Default, or impair any right consequent thereon.

 

9.7                                 Counterparts.  This Agreement may be
executed by the parties hereto on any number of separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

 

9.8                                 Headings.  The headings of the Sections and
paragraphs are for convenience only, are not part of this Agreement and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.

 

9.9                                 [intentionally omitted].

 

9.10                           Authorization to Date, Complete Blanks and
Correct Errors.  Borrower hereby irrevocably authorizes Lender and Lender’s
agents, representatives and employees to date, to complete any blank spaces
contained in, and to correct any typographical errors appearing in this
Agreement, the Note, the Mortgage or in any Loan Documents or other documents
pertaining hereto or thereto.

 

9.11                           SUCCESSORS OR ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF BORROWER AND LENDER AND THEIR

 

34

--------------------------------------------------------------------------------


 

RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT BORROWER MAY NOT ASSIGN OR
TRANSFER ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER.  LENDER MAY, WITHOUT NOTICE TO OR THE CONSENT OF BORROWER,
SELL, ASSIGN OR TRANSFER TO ONE OR MORE BANKS, LENDERS OR OTHER PERSONS,
INCLUDING ANY AFFILIATES OF LENDER (AN “ASSIGNEE”), ALL OR ANY PART OF, THE
OBLIGATIONS, THE LOAN, THE NOTE OR THE OTHER LOAN DOCUMENTS, AND TO THE EXTENT
OF ANY SUCH SALE, ASSIGNMENT, TRANSFER OR PARTICIPATION (UNLESS OTHERWISE STATED
HEREIN), SUCH ASSIGNEE SHALL HAVE THE SAME RIGHTS AND BENEFITS HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS AS IT WOULD HAVE IF IT WERE LENDER; PROVIDED,
THAT LENDER SHALL CONTINUE TO HAVE THE UNIMPAIRED RIGHT TO ENFORCE THE
PROVISIONS OF THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AS TO SO
MUCH OF THE OBLIGATIONS (AS DEFINED HEREIN) THAT LENDER HAS NOT SOLD, ASSIGNED
OR TRANSFERRED AS DESCRIBED ABOVE.  IN ADDITION TO THE FOREGOING, LENDER SHALL
HAVE THE RIGHT WITHOUT NOTICE TO BORROWER TO SELL PARTICIPATIONS IN THE LOAN TO
ONE OR MORE FINANCIAL INSTITUTIONS.  IN CONNECTION WITH THE FOREGOING, LENDER
SHALL HAVE THE RIGHT TO DISCLOSE TO ANY SUCH ACTUAL OR POTENTIAL ASSIGNEE, ALL
FINANCIAL RECORDS, INFORMATION, REPORTS, FINANCIAL STATEMENTS AND DOCUMENTS
OBTAINED IN CONNECTION WITH THIS AGREEMENT AND THE LOAN.

 

9.12                           Merger Clause.  This Agreement and the other Loan
Documents contains the complete, final and exclusive statement of the terms of
the agreement between Lender and Borrower relating to the transactions hereby
contemplated.

 

9.13                           Construction. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by law, Borrower hereby waives any provision of law which renders any provision
hereof prohibited or unenforceable in any respect.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE MORTGAGE SHALL BE
GOVERNED BY THE LAWS OF THE UNITED STATES TO THE EXTENT THEREIN PROVIDED.

 

9.14                           JURISDICTION.  BORROWER HEREBY IRREVOCABLY
CONSENTS AND AGREES THAT ANY LEGAL ACTION, SUIT, OR PROCEEDING ARISING OUT OF OR
IN ANY WAY IN CONNECTION WITH THIS AGREEMENT MAY BE INSTITUTED OR BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK, IN THE COUNTY OF NEW YORK, OR THE UNITED STATES
COURTS FOR THE SOUTHERN DISTRICT OF NEW YORK, AS LENDER MAY ELECT, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER HEREBY IRREVOCABLY ACCEPTS
AND SUBMITS TO, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT,

 

35

--------------------------------------------------------------------------------


 

AND TO ALL PROCEEDINGS IN SUCH COURTS.  BORROWER IRREVOCABLY CONSENTS TO SERVICE
OF ANY SUMMONS AND/OR LEGAL PROCESS BY REGISTERED OR CERTIFIED UNITED STATES AIR
MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS SET FORTH IN SECTION 9.2
HEREOF, SUCH METHOD OF SERVICE TO CONSTITUTE, IN EVERY RESPECT, SUFFICIENT AND
EFFECTIVE SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR PROCEEDING.  NOTHING IN
THIS AGREEMENT SHALL AFFECT THE RIGHT TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR LIMIT THE RIGHT OF LENDER TO BRING ACTIONS, SUITS OR
PROCEEDINGS IN THE COURTS OF ANY OTHER JURISDICTION.  BORROWER FURTHER AGREES
THAT FINAL JUDGMENT AGAINST IT IN ANY SUCH LEGAL ACTION, SUIT OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION, WITHIN OR
OUTSIDE THE UNITED STATES OF AMERICA, BY SUIT ON THE AGREEMENT, A CERTIFIED OR
EXEMPLIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE
AMOUNT OF THE LIABILITY.

 

9.15                           WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER IN
ANY LITIGATION RELATING TO OR IN CONNECTION WITH THIS AGREEMENT IN WHICH THEY
SHALL BE ADVERSE PARTIES WAIVE TRIAL BY JURY.

 

9.16                           Loan Participation.

 

(a)                                  If requested by Lender, Borrower will
cooperate with Lender to provide any prospective Participant with information to
enable the prospective Participant to purchase a participation.

 

(b)                                 Borrower shall assist Lender to sell
assignments or participations and to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and, in
connection with the initial syndication of the Note, the preparation of
informational materials for, and the participation of management in meetings
with any potential descriptions of Borrower and its affairs contained in any
selling materials provided by it and all other information provided by it and
included in such materials.

 

(c)                                  Lender may furnish any information
concerning Borrower in the possession of Lender from time to time to any
assignee and Participant (including any prospective assignee and Participant).

 

[REMAINDER LEFT INTENTIONALLY BLANK]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

THE CIT GROUP/EQUIPMENT
FINANCING, INC.

 

 

 

 

By:

/s/ Carl E. Myrick

 

 

 

Name:

Carl E. Myrick

 

 

Title:

Senior Vice President

 

 

 

 

K-SEA OPERATING PARTNERSHIP L.P.

 

by its general partner K-Sea OLP GP, LLC

 

 

 

 

By:

/s/ John J. Nicola

 

 

 

Name:

John J. Nicola

 

 

Title:

Chief Financial Officer

 

37

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF RICHMOND

)

 

 

On this 24th day of March, 2005, before me personally came John J. Nicola, to me
known, who, being by me duly sworn, did depose and say that he is the Chief
Financial Officer of K-SEA OLP GP, LLC, the limited liability company which is
the general partner of K-Sea Operating Partnership L.P., the party described in
the foregoing instrument and said general partner executed the foregoing
instrument on behalf of said limited partnership pursuant to authority granted
to said general partner in the Amended and Restated Agreement of Limited
Partnership creating said limited partnership; and that he signed his name
thereto pursuant to authority granted to him by all the members of said limited
liability company.

 

 

/s/ Patricia Harding

 

(Notary Public)

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On this 24th day of March, 2005, before me personally came Carl E. Myrick, to me
known, who, being by me duly sworn, did depose and say that he is the Senior
Vice President of THE CIT GROUP/EQUIPMENT FINANCING, INC., the corporation
described in and which executed the foregoing instrument; and that he signed his
name thereto pursuant to authority granted to him by the Board of Directors of
said corporation.

 

 

/s/ Brenda Felles

 

(Notary Public)

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Vessel

 

Official No.

 

Casualty Value Percentage

 

VOLUNTEER

 

653464

 

14

%

DBL 105

 

653463

 

59

%

LEMON CREEK

 

901206

 

27

%

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.15

 

Environmental Compliance

 

None

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROMISSORY NOTE

 

New York, New York
US$11,700,000.00

 

March     , 2005

 

FOR VALUE RECEIVED, K-SEA OPERATING PARTNERSHIP L.P. (“Borrower”), a Delaware
limited partnership, promises to pay to the order of THE CIT GROUP/EQUIPMENT
FINANCING, INC. (“Lender”), at such address as Lender may designate, in lawful
money of the United States, the principal sum of ELEVEN MILLION SEVEN HUNDRED
THOUSAND AND NO HUNDREDTHS UNITED STATES DOLLARS (US$11,700,000.00) together
with interest in like money on the principal sum remaining unpaid from time to
time from the date of this Note until due and payable (whether as stated, by
acceleration or otherwise) at the Applicable Interest Rate determined in
accordance with the Loan Agreement (as defined below), said principal to be paid
in thirty-six (36) equal consecutive monthly installments each in the amount of
SIXTY-NINE THOUSAND FIVE HUNDRED SEVENTY-EIGHT AND NO HUNDREDTHS UNITED STATES
DOLLARS (US$69,578.00) each, plus accrued interest at the Applicable Interest
Rate also to be paid on each Installment Payment Date, commencing April     ,
2005, and a final balloon payment, also due on the thirty-sixth (36th)
Installment Payment Date, of all remaining principal, bearing interest accrued
on the unpaid principal balance to the due date of each installment on the same
day of each month thereafter until payment in full of this Note.  Each such
installment shall be applied first to the payment of any unpaid interest on the
principal sum and then to payment of principal.  Interest shall be calculated on
the basis of actual number of days elapsed in a 360-day year.  Any amount not
paid when due under this Note shall bear late charges thereon, calculated at the
Late Charge Rate, from the due date thereof until such amount shall be paid in
full.  Any payment received after the maturity of any installment of principal
shall be applied first to the payment of unpaid late charges, second to the
payment of any unpaid interest on said principal, and third to the payment of
principal.

 

This Note is the Note referred to in the Loan and Security Agreement, dated as
of March      , 2005, between Borrower and Lender (herein, as the same may from
time to time be amended, supplemented or otherwise modified, called the “Loan
Agreement”), is secured as provided in the Loan Agreement, and is subject to
prepayment only as provided therein, and the holder hereof is entitled to the
benefits thereof.

 

Terms defined in the Loan Agreement shall have the same meaning when used in
this Note, unless the context shall otherwise require.

 

Borrower hereby waives presentment, protest, demand for payment, diligence,
notice of dishonor and of nonpayment, and any and all other notices or demands
in connection with delivery, acceptance, performance, default or enforcement of
this Note, and hereby waives and renounces all rights to the benefits of any
statute of limitations and any moratorium, appraisement, exemption and homestead
now provided or which may hereafter be provided by any federal or state statute,
including, without limitation, exemptions provided or which may hereafter be
provided by any federal or state bankruptcy or insolvency laws, both as to
itself and

 

1

--------------------------------------------------------------------------------


 

as to all of its property, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals and modifications hereof and hereby consents to any extensions of time,
renewals, releases of any party to this Note, waivers or modifications that may
be granted or consented to by the holder of this Note.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Loan Agreement, the amounts then remaining unpaid on this Note, together with
any interest accrued, may be declared to be (or, with respect to certain Events
of Default, automatically shall become) immediately due and payable as provided
therein.

 

In the event that any holder shall institute any action for the enforcement or
the collection of this Note, there shall be immediately due and payable, in
addition to the unpaid balance hereof, all late charges and all costs and
expenses of such action, including attorneys’ fees.  Borrower and Lender in any
litigation relating to or in connection with this Note in which they shall be
adverse parties each waive trial by jury, and Borrower hereby waives the right
to interpose any set off, counterclaim or defense of any nature or description
whatsoever.

 

Borrower agrees that its liabilities hereunder are absolute and unconditional
without regard to the liability of any other party and that no delay on the part
of the holder hereof in exercising any power or right hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any power or right
hereunder preclude other or further exercise thereof or the exercise of any
other power or right.

 

If at any time this transaction would be usurious under applicable law, then
regardless of any provision contained in the Loan Agreement, in this Note or in
any other agreement made in connection with this transaction, it is agreed that
(a) the total of all consideration which constitutes interest under applicable
law that is contracted for, charged or received upon the Loan Agreement, this
Note or any such other agreement shall under no circumstances exceed the maximum
rate of interest authorized by applicable law, if any, and any excess shall be
credited to the Borrower, and (b) if Lender elects to accelerate the maturity
of, or if Lender permits Borrower to prepay the indebtedness described in, this
Note, any amounts which because of such action would constitute interest may
never include more than the maximum rate of interest authorized by applicable
law and any excess interest, if any, provided for in the Loan Agreement, in this
Note or otherwise, shall be credited to Borrower automatically as of the date of
acceleration or prepayment.

 

2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK TO THE EXTENT THAT THE TERMS AND
PROVISIONS HEREOF ARE NOT GOVERNED BY CHAPTER 313 OF TITLE 46 OF THE UNITED
STATES CODE.

 

 

K-SEA OPERATING PARTNERSHIP L.P.

 

by its general partner K-Sea OLP GP, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------